DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-3, 7, 9-11, 15-17, 21, 23-27, 30 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Stayman et al. (US2014/0363067) in view of Koehler et al. (US2017/0186194), Claims 4, 6, 18, 20 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over Stayman et al. (US2014/0363067) in view of Koehler et al. (U/2017/0186194) further in view of Liu et al. (US2016/0328643), Claims 12 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US2016/0328643) in view of Stayman et al. (US2014/0363067), and Claims 5, 8, 13, 19, 22 and 29 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 12, 15 and 26 are independent.
	Applicant has amended claim 1 to include the allowable subject matter of claim 8, amended claim 12 to include the allowable subject matter of claim 13, amended claim 15 to include the allowable subject matter of claim 22, and amended claim 26 to include the allowable subject matter of claim 29.  Claims 7, 8, 13, 21, 22 and 29 are canceled.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 4 March 2022, with respect to claims 1-31 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-4, 6, 7, 9-12, 14-18, 20, 21, 23-28, 30 and 31, and the objection to claims 5, 8, 13, 19, 22 and 29 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1-6, 9-12, 14-20, 23-28, 30 and 31 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667